DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead (Pub. No.: US 2012/0244532A1) and further in view of LIoyd (Pub. No.: US 2016/0314580A1).
With respect to claim 1:
Craighead discloses a method for identifying a genetic, epigenetic, or genomic trait in a cell sample, the method comprising: a) capturing a series of images of the cell sample, (abstract and parag. 0092); 
Craighead does not explicitly disclose processing the series of images using a machine learning algorithm to identify one or more cell phenotypic traits that are correlated with the genetic, epigenetic, or genomic trait; wherein the machine learning algorithm has been trained using a training data set that comprises cell image data and nucleic acid sequence data, wherein the cell image data and nucleic acid sequence data is from same type of cells as the cells in the cell sample and the cell image data comprises image data of cells stained with the chromatin stain and comprises images of cell nuclei.
LIoyd discloses processing the series of images using a machine learning algorithm to identify one or more cell phenotypic traits that are correlated with the genetic, epigenetic, or genomic trait; wherein the machine learning algorithm has been trained using a training data set that comprises cell image data and nucleic acid sequence data, wherein the cell image data and nucleic acid sequence data is from same type of cells as the cells in the cell sample and the cell image data comprises image data of cells stained with the chromatin stain and comprises images of cell nuclei (parag. 0005, 0068 and 0077).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LIoyd into the teaching of Craighead in order to allow a pathologist to access data instantly to make a more informed and accurate diagnosis.

With respect to claim 2:
LIoyd discloses the method of claim 1, wherein the one or more cell phenotypic traits comprise one or more observable phenotypic traits (parag. 0085, 0088 and 0103). 
With respect to claim 3:
LIoyd discloses the method of claim 2, wherein the one or more observable phenotypic traits comprise one or more of cell shape or morphology, size, texture, internal structure, patterns of distribution of one or more specific proteins, glycosylated proteins, nucleic acid molecules, lipid molecules, glycosylated lipid molecules, carbohydrate molecules, metabolites, ions, or any combination thereof (Parag. 0009).  
With respect to claim 4:
LIoyd discloses the method of claim 1, wherein the one or more cell phenotypic traits comprise one or more latent variables or traits that are not directly observable in the series of one or more images (parag. 0088).  
With respect to claim 5:
LIoyd discloses the method of claim 1, wherein the machine learning algorithm comprises an unsupervised machine learning algorithm (parag. 0077).
With respect to claim 6:
LIoyd discloses the method of claim 5, wherein the unsupervised machine learning algorithm comprises an artificial neural network, an association rule learning algorithm, a hierarchical clustering algorithm, a cluster analysis algorithm, a matrix factorization approach, a dimensionality reduction approach, or any 2Atty Dkt. No.: ALTI-714 USSN: 16/630,090 combination thereof (parag. 0077).  

With respect to claim 16:
Craighead discloses a cell characterization system comprising: a) a pre-processing module configured to identify one or more regions of interest within a series of images, wherein each image of the series comprises an image nuclei of cells from a population of cells, wherein the cells are stained with a chromatin stain (abstract and parag. 0092); 

Craighead does not explicitly disclose an analysis module configured to receive an output data set from the pre-processing module and apply a series of one or more transformations to the output data to generate a cell characterization data set, wherein the 3Atty Dkt. No.: ALTI-714 USSN: 16/630,090 cell characterization data set comprises a basis representation of one or more key attributes of cells within the population.  
LIoyd discloses an analysis module configured to receive an output data set from the pre-processing module and apply a series of one or more transformations to the output data to generate a cell characterization data set, wherein the 3Atty Dkt. No.: ALTI-714 USSN: 16/630,090 cell characterization data set comprises a basis representation of one or more key attributes of cells within the population (parag. 0005, 0068 and 0077). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LIoyd into the teaching of Craighead in order to allow a pathologist to access data instantly to make a more informed and accurate diagnosis.

Claims 7-9, 11, 12, 15, 17-20, 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over Craighead (Pub. No.: US 2012/0244532A1), LIoyd (Pub. No.: US  as applied to claim 6 above and further in view of Singh (Pub. No.: US 2018/0228460A1).
With respect to claim 7:
The rejection of claim 6 is incorporated; Craighead and LIoyd do not explicitly disclose wherein the unsupervised machine learning algorithm is an artificial neural network comprising an autoencoder, a stacked autoencoder, a denoising autoencoder, a variational autoencoder, or any combination thereof.  
	Singh discloses wherein the unsupervised machine learning algorithm is an artificial neural network comprising an autoencoder, a stacked autoencoder, a denoising autoencoder, a variational autoencoder, or any combination thereof (parag. 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Singh into the teaching of Craighead in view of LIoyd in order to sense an outer surface of a body of a subject to collect body surface data; using machine learning to predict a surface of an internal organ of the subject based on the body surface data; and controlling the scanner based on the predicted surface of the internal organ.
With respect to claim 8:
Singh discloses the method of claim 7, wherein the autoencoder, stacked autoencoder, denoising autoencoder, variational autoencoder, or any combination thereof, is used to determine a set of one or more latent variables that comprise a compressed representation of one or more key cell attributes (parag. 0041).  


With respect to claim 9:

With respect to claim 11:
LIoyd discloses the method of claim 1, wherein the training data set further comprises gene expression data or DNase I hypersensitivity assay data (parag. 0077).  
With respect to claim 12:
LIoyd discloses the method of claim 1, wherein the training data set incorporates one or more constraints on a state of the cells in the sample (parag. 0118).  
With respect to claim 15:
Craighead discloses the method of claim 1, wherein the series of one or more images are captured using a super-resolution fluorescence microscopy technique (parag. 0021, 0060 and 0085).
With respect to claim 17: 
Singh discloses the cell characterization system of claim 16, wherein the cell characterization data set is of lower dimensionality than that of the output data set from the pre-processing module (parag. 0038). 
With respect to claim 18: 
Singh discloses the cell characterization system of claim 16, wherein the cell characterization data set comprises a representation of one or more key attributes of a sub- population of cells within the population (parag. 0039).  
With respect to claim 19: 
Singh discloses the cell characterization system of claim 16, wherein the one or more key attributes of the cells comprise one or more latent variables or traits (parag. 0039-0041).  
With respect to claim 20: 
Lloyd discloses the cell characterization system of claim 16, wherein the one or more key attributes of the cells comprise one or more observable phenotypic traits (parag. 0113).  
  With respect to claim 76: 
Craighead discloses the method of claim 1, wherein the series of images comprise fluorescence or super- resolution fluorescence (parag. 0045, 0085). 
With respect to claim 77: 
LIoyd discloses the method of claim 1, wherein the cell phenotypic traits comprise chromatin structure (parag. 0009). 
With respect to claim 78: 
Craighead discloses the method of claim 77, wherein the cells in the cell sample have been treated with a candidate drug (parag. 0007, 0106 and 0192).
With respect to claim 79: 
LIoyd discloses the method of claim 78, wherein the machine learning algorithm has been trained using a training data set from control cells not treated with the candidate drug (parag. 0068, 0145). 
With respect to claim 80: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJIBOLA A AKINYEMI/           Primary Examiner, Art Unit 2649